In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-310 CV

____________________


IN RE MICHAEL WAYNE OSBORNE




Original Proceeding



MEMORANDUM OPINION
 Michael Wayne Osborne seeks mandamus relief against the Texas Department of
Criminal Justice, Parole Division.  Osborne alleges he is improperly being held in county jail
on a "blue warrant" although he is "no longer in a pre-revocation status."  
	We lack mandamus jurisdiction over the Department of Criminal Justice and the
relator has not shown that the writ must issue to enforce our jurisdiction.  See Tex. Gov't
Code Ann. § 22.221 (Vernon 2004).  Therefore, the  relator has not shown that he is entitled
to mandamus relief from this Court.  See generally Bd. of Pardons & Paroles ex rel. Keene
v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995). 
	The petition for writ of mandamus, filed June 15, 2007, is DENIED.  




									PER CURIAM

Opinion Delivered July 12, 2007


Before McKeithen, C.J., Kreger and Horton, JJ.